Dear Ms. Glasper:
Your opinion request regarding the statutory number of commissioners appointed to two recently created fire protection districts in Madison Parish, has been assigned to me for response.
In your request, you ask whether more than five members can be appointed to the board of commissioners for a fire protection district. You state that neither of these two recently created fire protection districts contain a municipality.
Fire protection districts are statutorily created in LSA   R.S. 40:1491
et seq.  LSA   R.S. 40:1496 limits the number of commissioners to five.40:1496(A) states:  "The board of commissioners shall consist of five members."   For fire protection districts which do not include a municipality, 40:1496(B) (1) states that the parish governing authority "[shall] appoint the five members."  Therefore, the Madison Parish Police Jury may appoint only five members to each of these two fire protection districts.
I trust this opinion has sufficiently addressed your concerns. Please contact this office should you require further assistance.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _________________________ THOMAS L. ENRIGHT, JR. Assistant Attorney General
RPI/TLE:dsc
DATE RECEIVED:
DATE RELEASED: September 13, 2001